Citation Nr: 9908160	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-15 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


REMAND

The veteran seeks specially adapted housing and/or a special 
home adaptation grant.  Specially adapted housing is 
available to a veteran who has a permanent and total service-
connected disability due to: (1) the loss or loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 
C.F.R. § 3.809.  A special home adaptation grant is available 
to a veteran if he is entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 or less visual acuity or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. § 
2101(a); 38 C.F.R. § 3.809(a).  Also, the Board notes that 
"preclude locomotion" is defined as the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

The veteran is service connected for above the knee 
amputation of the left leg, evaluated as 60 percent 
disabling; hypertensive heart disease with left ventricular 
hypertrophy, evaluated as 30 percent disabling; and ruptured 
aortic aneurysm, postoperative, evaluated as 20 percent 
disabling.  He is also in receipt of a total disability 
rating based on individual unemployability.

At the veteran's personal hearing before the undersigned 
Member of the Board in December 1998, his representative 
stated that the veteran is in need of help within the house 
to get him up the stairs and in the bathtub area as well as 
getting inside the house and into the van.  Transcript (Tr.) 
at 2.  The veteran reported that he needed some type of ramp.  
Tr. at 3.  The veteran testified that he is unable to walk 
due to back pain, for which he had received cortisone 
injections, and infections in the stump area of the 
amputation.  Tr. at 3-4.  He stated that he is unable to 
adequately push off his right leg inorder to ambulate on 
crutches due to pain and weakness.  Tr. at 7.  The veteran 
further reported that he uses a cane and crutches to 
ambulate.  Tr. at 8.  

Upon review of the record, the Board finds that it is unclear 
at this time whether the veteran's service-connected 
disabilities preclude locomotion; i.e., that he is unable to 
ambulate without the aid of braces, crutches, canes, or a 
wheelchair.  38 C.F.R. § 3.809(d).  Given the regulatory 
requirements for award of financial assistance in acquiring 
specially adapted housing/special home adaptations, 
clarification of the veteran's dependence upon aids for 
locomotion is required for proper adjudication of the claim.  

In this regard, the Board notes that the veteran was last 
afforded a VA examination in May 1980 and the most recent 
treatment records contained in the claims file are dated in 
February 1991.  Additionally, there is no evidence to suggest 
that treatment records subsequent to February 1991 have been 
requested by the RO.  Accordingly, the Board is of the view 
that the veteran should be afforded VA orthopedic and 
neurologic examinations and an attempt should be made to 
secure treatment records which have not already been 
obtained.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1. The RO should contact the veteran and 
request that he provide the names, 
addresses, and dates of treatment of 
any physicians and facilities from 
which he obtained treatment for his 
service-connected hypertension with 
left ventricular hypertrophy, above 
the knee amputation of the left leg, 
and ruptured aortic aneurysm.  After 
obtaining appropriate authorization, 
the RO should attempt to obtain 
records from the sources indicated 
which have not been previously 
secured.  Any records obtained should 
be associated with the claims file.

2. The RO should schedule the veteran for 
comprehensive VA orthopedic and 
neurologic examinations to determine 
the current nature and severity of his 
service-connected disabilities.  All 
indicated tests and studies should be 
performed and all objective findings 
should be set forth.  The examiners 
are requested to attempt to quantify 
the degree of functional impairment 
caused by the veteran's lower 
extremities.  For instance, they 
should describe the remaining level of 
function of the veteran's legs with 
regard to balance and propulsion.  In 
addition, they should comment on 
whether the veteran's service-
connected disabilities have resulted 
in organic disease or injury which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair.  A complete 
rationale for all opinions expressed 
should be provided.  The claims folder 
and a separate copy of this remand 
should be made available to and 
reviewed by the examiners prior to the 
examinations.  

3. After the above examinations are 
conducted, the RO should review the 
claims folder and ensure that all of 
the foregoing development actions have 
been completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be 
implemented.  Specific attention is 
directed to the reports of 
examinations.  If the reports do not 
include sufficient data or adequate 
responses to the specific opinions 
requested, the reports must be 
returned to the examiners for 
corrective action.

4. Following completion of the requested 
development, the RO should 
readjudicate the veteran's claim.  A 
determination should be made regarding 
whether the veteran has permanent, 
total disability and whether the other 
criteria of 38 U.S.C.A. § 2101; 38 
C.F.R. §§ 3.809, 3.809a are met.  If 
the veteran's claims remain in a 
denied status, he and his 
representative should be provided with 
a supplemental statement of the case, 
which includes all applicable laws and 
regulations and a full discussion of 
action taken on the veteran's claims, 
consistent with United States Court of 
Appeals for Veterans Claims (known as 
the United States Court of Veterans 
Appeals prior to March 1, 1999) 
instructions in Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The applicable 
response time should be allowed.

The case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 5 -


